DETAILED ACTION
Claims 1-3, 6-9, 11, 13, and 15-20 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 1/21/2022,
IDS filed on 1/24/2022 and 12/1/2021.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2019/0114422), in view of Dice (U.S. 6,854,048), in view of Kadambi et al. (U.S. 2007/0294482).
As per claim 1:
Johnson and Dice disclosed a processor comprising: 
configuration storage to store an indicator to enable a restricted speculative execution mode of operation of the processor (Dice: Figure 1 element 127-1, column 6 
an execution circuit to perform speculative execution (Johnson: Figure 3 element 304, paragraphs 52-53); and 
a controller to restrict speculative execution by the execution circuit when the restricted speculative execution mode is enabled (Dice: Figure 1 elements 125 and 127-1, column 6 lines 29-41 and column 12 lines 1-35)(Johnson: Figures 6-7 elements 603 and 714, paragraph 52-53, 61, 63, 65, 69, and 78)(The combination allows for storing the mode bit of Johnson into the programmable control register of Dice. When restricted speculation is enabled, restrictions are put into place on load/store/branch operations, as well as operations dependent upon speculative data. The processor logic implementing the controls reads upon the controller. In addition, Dice disclosed a centralized speculative execution controller.).
Johnson disclosed that a mode bit can be used to enable and disable restricted 
Johnson and Dice failed to teach wherein restricting speculative execution includes preventing training of a hardware prefetcher based on a prefetch operation without preventing the prefetch operation.
However, Kadambi combined with Johnson and Dice disclosed wherein restricting speculative execution includes preventing training of a hardware prefetcher based on a prefetch operation without preventing the prefetch operation (Kadambi: Figures 1, 3, and 5-6 elements 40 and 68-70, paragraphs 23, 52, and 64-65)(Johnson: Paragraph 65)(Johnson disclosed a mode bit enabling and disabling restricted speculative execution. Kadambi disclosed a hardware prefetcher that disables training of entries for software prefetch instructions. The combination allows for Johnson to include a hardware prefetcher that doesn’t train entries that correspond to software prefetch instructions. The prevention of training for software prefetch instructions occurs in both the restricted and non-restricted speculative execution modes.).
The advantage of implementing a hardware prefetcher is that prefetching operations can be tracked for usefulness, which improves performance. The advantage of not training on software directed prefetches is that power consumption can be reduced for software directed operations. Thus, it would have been obvious to one of ordinary skill 
As per claim 2:
Johnson, Dice, and Kadambi disclosed the processor of claim 1, wherein speculative execution is restricted to prevent the speculative execution from leaving persistent observable side effects (Johnson: Paragraphs 3, 49-53).
As per claim 3:
Johnson, Dice, and Kadambi disclosed the processor of claim 1, wherein the controller is to split an operation related to the speculative execution into a first part for forward progress (Johnson: Figures 7-8 elements 714, 802, and 811-812, paragraphs 78-79, 81, and 88)(The speculative load includes a first part that misses both the L1 data cache and speculative cache, accesses lower-level caches, and returns data to the speculative data cache. The speculative load also includes a first part that misses the TLB, performs a page walk, and returns an address translation to the speculative TLB. The processor logic controlling these operations read upon the controller splitting the speculative load into a first part.) and a second part for performance (Johnson: Figures 7 and 9 elements 712, 714, and 905-907, paragraphs 78, 83, and 89)(The speculative load includes a second part that writes speculative data back to the caches at retirement. Adding cache data to the L1 data cache and TLB are done for future performance gains.).
As per claim 6:
Johnson, Dice, and Kadambi disclosed the processor of claim 1, wherein the controller is to determine that a speculation frontier is reached (Johnson: Figures 4 and 6 
As per claim 7:
Johnson, Dice, and Kadambi disclosed the processor of claim 6, wherein the controller is to restrict the speculative execution until the speculation frontier is reached (Johnson: Figures 4 and 6 elements 403-405, 603, and 605, paragraphs 67 and 69)(The oldest instruction being in a holding state reads upon the speculation frontier. Speculative execution is restricted for this operation.).
As per claim 8:
Johnson, Dice, and Kadambi disclosed the processor of claim 6, wherein the controller is to allow the speculative execution after the speculation frontier is reached (Johnson: Figure 6 elements 605-606 and 608, paragraph 69)(The hold on speculative execution of the load is lifted when the flags of its source registers are cleared.).
As per claim 9:
Johnson, Dice, and Kadambi disclosed the processor of claim 1, wherein restricting speculative execution includes restricting a load operation (Johnson: Figures 6 and 8 elements 603-605 and 809-811, paragraphs 69 and 88)(Speculative load operations are restricted.).
As per claim 15:
Johnson, Dice, and Kadambi disclosed the processor of claim 1, wherein restricting speculative execution includes restricting a branch operation (Johnson: Paragraph 63).
As per claim 16:

As per claim 17:
Claim 17 essentially recites the same limitations of claim 1. Claim 17 additionally recites the following limitations:
fetching an instruction for execution by the processor (Johnson: Figure 2 element 201, paragraph 30).
As per claim 18:
Claim 18 essentially recites the same limitations of claim 6. Claim 18 additionally recites the following limitations:
completing the operation (Johnson: Figure 9 element 903, paragraph 89).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 1. Claim 19 additionally recites the following limitations:
a system memory (Johnson: Figure 1 element 107); and
a processor (Johnson: Figure 1 element 101a-b).
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 2. Therefore, claim 20 is rejected for the same reason(s) as claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2019/0114422), in view of Dice et al. (U.S. 6,854,048), in view of Kadambi et al. (U.S. 2007/0294482), further in view of Loh (U.S. 2017/0161194).
As per claim 11:
Johnson, Dice, and Kadambi processor of claim 1.
Johnson, Dice, and Kadambi failed to teach wherein restricting speculative execution includes restricting a store operation.
However, Loh combined with Johnson, Dice, and Kadambi disclosed wherein restricting speculative execution includes restricting a store operation (Loh: Paragraphs 11-12)(Johnson: Figures 7 and 9 elements 714b, 903, and 905, paragraphs 41, 48, 72, 81, and 89)(Loh disclosed TLB misses occur for store instructions. Johnson disclosed a speculative TLB holding address translations after a page walk is performed for load instructions that miss the TLB. Johnson also disclosed speculative operations performing a page walk write to the TLB. Lastly, Johnson disclosed speculative store instructions. Johnson doesn’t explicitly disclose speculative store instructions missing the TLB and performing page walks that result in writes to the speculative TLB. The combination allows for speculative store instructions in Johnson to have TLB misses and write address translations to the speculative TLB.).
The advantage of writing address translations to the speculative TLB for misses to the TLB by store instructions is that it lessens potential side-channel attacks. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement writing address translations calculated during page walks to the speculative TLB for store instructions missing the TLB in Johnson for the advantage of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2019/0114422), in view of Dice et al. (U.S. 6,854,048), in view of Kadambi et al. (U.S. 2007/0294482), further in view of Solomatnikov (U.S. 2019/0286443).
As per claim 13:
Johnson, Dice, and Kadambi disclosed the processor of claim 1.
Johnson, Dice, and Kadambi failed to teach wherein restricting speculative execution also includes preventing the prefetch operation.
However, Solomatnikov combined with Johnson, Dice, and Kadambi disclosed wherein restricting speculative execution also includes preventing the prefetch operation (Solomatnikov: Figure 5 elements 525 and 540-542, paragraphs 26-27, 30, 35, 44, and 55)(Johnson: Paragraph 65)(Johnson disclosed a mode bit enabling and disabling restricted speculative execution. Solomatnikov disclosed various constraints on speculative execution, including ignoring cache line prefetches. The combination allows for Johnson in a restricted speculative execution mode from evicting cache data and filling the cache with prefetch data for cache line prefetches.).
The advantage of reducing prefetching operations during speculative execution is that fewer cache lines are updated and evicted, which lessens potential side-channel attacks. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the speculative execution constraints of Solomatnikov in Johnson to reduce vulnerabilities to side-channel attacks.

Response to Arguments
The arguments presented by Applicant in the response, received on 1/21/2022 are not considered persuasive.
Applicant argues for claim 1:
“In response, it is respectfully argued that each of the pending claims include at least one limitation not disclosed or rendered obvious by any of the cited references, alone or in combination. Specifically, for example, none of the reference describe or suggest preventing training of a hardware prefetcher based on a prefetch operation without preventing the prefetch operation as claimed. In contrast, Kadambi, in paragraph 0065, describes avoiding training of a prefetch stream when software detects prefetching.”  

This argument is not found to be persuasive for the following reason. Kadambi disclosed a hardware prefetcher that disables training of entries for software prefetch instructions. The combination allows for Johnson to include a hardware prefetcher that doesn’t train entries that correspond to software prefetch instructions (i.e. claimed prefetch operation). The prevention of training for software prefetch instructions occurs in both the restricted and non-restricted speculative execution modes. This reads upon the claimed limitation as the software prefetch operation occurs in the restricted mode and the software prefetch operation by default doesn’t train the hardware prefetcher.
The examiner notes a potential amendment to overcome the current combination. Adding clarifying amendments that state the prefetch operation trains the hardware prefetcher when in a non-restricted speculative execution mode would overcome the combination. This is due to the fact that the software prefetch instruction always avoids training the hardware prefetcher, including during a non-restricted speculative execution mode in the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183